UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2436



In Re: GLORIA AMELIA CLARK,

                                                              Debtor.
_________________________


GLORIA AMELIA CLARK,
                                              Plaintiff - Appellant,

          versus


AMERICAN HOME FUNDING, INCORPORATED,
                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-94-922-CV-2, BK-94-22796-B)

Submitted:   January 11, 1996             Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gloria Amelia Clark, Appellant Pro Se. Edward Roane Willcox, Jr.,
WILLCOX & BAIRD, Norfolk, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order affirming

the bankruptcy court's order denying her motion for reconsideration

of a prior order granting relief from the automatic stay to Ameri-

can Home Funding, Inc. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Clark v. American
Home Funding, Inc., No. CA-94-922-CV-2 (E.D. Va. June 9, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3